—Judgment, Supreme Court, New York County (Thomas A. Farber, J.), rendered November 9, 2010, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony drug offender, to a term of SVa years, unanimously affirmed.
*541The court properly denied defendant’s motion to suppress physical evidence. There is no basis for disturbing the court’s credibility determinations, including its resolution of any inconsistencies in testimony. At the hearing, the court had the opportunity to observe the physical evidence and determine whether the officer was able to observe contraband in plain view. Concur — Andrias, J.P., Friedman, Sweeny, Manzanet-Daniels and Román, JJ.